The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of the Request for Continued Examination (RCE) filed on 05/12/2022 Application 16/909,797 by Srinivasa Murthy et al. for “NETWORK LATENCY MEASUREMENT AND ANALYSIS SYSTEM”, filed on 06/23/2020. The amendment/response to the claims has been entered: 
Claims 1, 8 and 15 are currently amended. 
Therefore, claims 1-20 are now pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Response to Amendment
Per the 05/12/2022 Amendment:  
Claims 1, 8 and 15 are amended. 
Claims 1-20 are pending.

In view of the claim amendments (see amendments to claims 1, 8, 15), the double patenting rejection has been withdrawn.

Response to Arguments

Applicant’s arguments, filed on 05/12/2022, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
With respect to the double patenting rejection, and in view of the claim amendments (see amendments to claims 1, 8, 15), the double patenting rejection has been withdrawn.
Applicant’s arguments, with respect to claims 1, 8 and 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see claim rejection(s) below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over L’HEUREUX et al. (US20170026496A1), hereinafter L’HEUREUX, in view of Zhou et al. (US20180123923A1), hereinafter ZHOU.

Regarding claim 1, L’HEUREUX teaches A method performed at a client device, comprising: (L’HEUREUX, Fig. 2, paragraph 27, teach communication between a client computing device and a server computing device.) 
sending, at a first time, a first request via a first route over a network, the first request comprising an identifier, wherein the first request corresponds to a first type of data; (L’HEUREUX, Fig. 2, steps 212, 214, 216, 218, paragraphs 28-35, teach sending a first initial request (i.e. first request), at a first time, via a initial TCP connection (i.e. first route over a network), or alternatively sending requests over one or more parallel TCP connections. Moreover, the request comprises an object (i.e. identifier), or byte range of the object (i.e. corresponds to a first type of data).) 
receiving, at a second time, a response to the first request, the response comprising the identifier; (L’HEUREUX, Fig. 2, step 226, paragraphs 40-42, teach receiving, at a second time, hint information (i.e. response to the first request), the response comprising the object size or suggested byte ranges of the object (i.e. the identifier).)
and sending the second request via one of the first route or via the second route over the network based at least in part on the selecting. (L’HEUREUX, step 232, paragraphs 45, 47, 51, 55, teach sending a request for recovery byte range (i.e. a second request) over another new or opened parallel TCP connection (i.e. via the first route or via a second route over the network) based at least in part on round trip time (RTT). Furthermore, the second request corresponds to the hint information comprising the byte range of the object (i.e. the second request corresponds to the first type of data.) 
Although L’HEUREUX teaches sending the second request based at least in part on RTT of the TCP connection(s), L’HEUREUX does not describe storing a latency value for communication of the first type of data by the client device via the first route based at least in part on a difference between the first time and the second time; selecting between the first route and a second route over the network for sending a second request that corresponds to the first type of data based at least in part on the latency value;
ZHOU in the same field of endeavor teaches storing a latency value for communication of the first type of data by the client device via the first route based at least in part on a difference between the first time and the second time; selecting between the first route and a second route over the network for sending a second request that corresponds to the first type of data based at least in part on the latency value; (ZHOU, Fig. 3B, steps 312, 320, 322, paragraphs 50-54, teach recording a latency value in a database for responses over specified paths and comparing the latency of degraded paths with latency of another good path.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to determine a connection based on latency of a request and response message associated with a particular service. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 2, L’HEUREUX in view of ZHOU teaches the method of claim 1, further comprising: sending, at a third time, a third request via the second route over the network, the second request comprising the identifier; and receiving, at a fourth time, a response to the third request that comprises the identifier. (L’HEUREUX, Fig. 2, step 224, 232, 234, paragraphs 38-42, teach sending requests (i.e. a third request, at a third time) over another new/opened/parallel TCP connection and receiving hit information (i.e. receiving, at a fourth time, a response to the third request that comprises the identifier.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to send, at a third time, a third request via the second route over the network, the second request comprising the identifier, and receive, at a fourth time, a response to the third request that comprises the identifier. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 6, L’HEUREUX in view of ZHOU teaches the method of claim 1, further comprising: sending, at a third time, a third request via the first route over the network, the third request comprising a second identifier, wherein the first request is for the first type of data and the third request is for a second type of data different from the first type of data. (L’HEUREUX, Fig. 2, step 224, paragraphs 34-38, teach sending multiple requests for respective byte ranges of object (i.e. third request for a second type of data different from the first type of data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to send, at a third time, a third request via the first route over the network, the third request comprising a second identifier, and configure the first request is for a first type of data and the third request is for a second type of data different from the first type of data. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 8, L’HEUREUX teaches A system, comprising: at least one processor; and a memory device storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising: (L’HEUREUX, Fig. 1, paragraphs 13-15, teach a system 120 comprising client 10 comprising processor 116, storage media 112 for executing instructions 114 to perform the operations described by Fig. 2, paragraph 28.)
sending, at a first time, a first request via a first route over a network, the first request comprising an identifier, wherein the first request corresponds to a first type of data; (L’HEUREUX, Fig. 2, steps 212, 214, 216, 218, paragraphs 28-35, teach sending a first initial request (i.e. first request), at a first time, via a initial TCP connection (i.e. first route over a network), or alternatively sending requests over one or more parallel TCP connections. Moreover, the request comprises an object (i.e. identifier), or byte range of the object (i.e. corresponds to a first type of data).)
receiving, at a second time, a response to the first request, the response comprising the identifier; (L’HEUREUX, Fig. 2, step 226, paragraphs 40-42, teach receiving, at a second time, hint information (i.e. response to the first request), the response comprising the object size or suggested byte ranges of the object (i.e. the identifier).)
and sending the second request via one of the first route or via the second route over the network based at least in part on the selecting. (L’HEUREUX, step 232, paragraphs 45, 47, 51, 55, teach sending a request for recovery byte range (i.e. a second request) over another new or opened parallel TCP connection (i.e. via the first route or via a second route over the network) based at least in part on round trip time (RTT). Furthermore, the second request corresponds to the hint information comprising the byte range of the object (i.e. the second request corresponds to the first type of data.)
Although L’HEUREUX teaches sending the second request based at least in part on RTT of the TCP connection(s), L’HEUREUX does not describe storing a latency value for communication of the first type of data by the client device via the first route based at least in part on a difference between the first time and the second time; selecting between the first route and a second route over the network for sending a second request that corresponds to the first type of data based at least in part on the latency value;
ZHOU in the same field of endeavor teaches storing a latency value for communication of the first type of data by the client device via the first route based at least in part on a difference between the first time and the second time; selecting between the first route and a second route over the network for sending a second request that corresponds to the first type of data based at least in part on the latency value; (ZHOU, Fig. 3B, steps 312, 320, 322, paragraphs 50-54, teach recording a latency value in a database for responses over specified paths and comparing the latency of degraded paths with latency of another good path.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to determine a connection based on latency of a request and response message associated with a particular service. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 9, L’HEUREUX in view of ZHOU teaches the system of claim 8, wherein the instructions are further executable to perform operations comprising: sending, at a third time, a third request via the second route over the network, the second request comprising the identifier; and receiving, at a fourth time, a response to the third request that comprises the identifier. (L’HEUREUX, Fig. 2, step 224, 232, 234, paragraphs 38-42, teach sending requests (i.e. a third request, at a third time) over another new/opened/parallel TCP connection and receiving hit information (i.e. receiving, at a fourth time, a response to the third request that comprises the identifier.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to send, at a third time, a third request via the second route over the network, the second request comprising the identifier, and receive, at a fourth time, a response to the third request that comprises the identifier. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 13, L’HEUREUX in view of ZHOU teaches the system of claim 8, wherein the instructions are further executable to perform operations comprising: sending, at a third time, a third request via the first route over the network, the third request comprising a second identifier, wherein the first request is for the first type of data and the third request is for a second type of data different from the first type of data. (L’HEUREUX, Fig. 2, step 224, paragraphs 34-38, teach sending multiple requests for respective byte ranges of object (i.e. third request for a second type of data different from the first type of data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to send, at a third time, a third request via the first route over the network, the third request comprising a second identifier, and configure the first request is for a first type of data and the third request is for a second type of data different from the first type of data. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 15, L’HEUREUX teaches A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a machine to perform operations comprising: (L’HEUREUX, Fig. 1, paragraphs 13-15, teach a system 120 comprising client 10 comprising processor 116, storage media 112 for executing instructions 114 to perform the operations described by Fig. 2, paragraph 28.)
sending, at a first time, a first request via a first route over a network, the first request comprising an identifier, wherein the first request corresponds to a first type of data; (L’HEUREUX, Fig. 2, steps 212, 214, 216, 218, paragraphs 28-35, teach sending a first initial request (i.e. first request), at a first time, via a initial TCP connection (i.e. first route over a network), or alternatively sending requests over one or more parallel TCP connections. Moreover, the request comprises an object (i.e. identifier), or byte range of the object (i.e. corresponds to a first type of data).)
receiving, at a second time, a response to the first request, the response comprising the identifier; (L’HEUREUX, Fig. 2, step 226, paragraphs 40-42, teach receiving, at a second time, hint information (i.e. response to the first request), the response comprising the object size or suggested byte ranges of the object (i.e. the identifier).)
and sending the second request via one of the first route or via the second route over the network based at least in part on the selecting. (L’HEUREUX, step 232, paragraphs 45, 47, 51, 55, teach sending a request for recovery byte range (i.e. a second request) over another new or opened parallel TCP connection (i.e. via the first route or via a second route over the network) based at least in part on round trip time (RTT). Furthermore, the second request corresponds to the hint information comprising the byte range of the object (i.e. the second request corresponds to the first type of data.)
Although L’HEUREUX teaches sending the second request based at least in part on RTT of the TCP connection(s), L’HEUREUX does not describe storing a latency value for communication of the first type of data by the client device via the first route based at least in part on a difference between the first time and the second time; selecting between the first route and a second route over the network for sending a second request that corresponds to the first type of data based at least in part on the latency value;
ZHOU in the same field of endeavor teaches storing a latency value for communication of the first type of data by the client device via the first route based at least in part on a difference between the first time and the second time; selecting between the first route and a second route over the network for sending a second request that corresponds to the first type of data based at least in part on the latency value; (ZHOU, Fig. 3B, steps 312, 320, 322, paragraphs 50-54, teach recording a latency value in a database for responses over specified paths and comparing the latency of degraded paths with latency of another good path.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to determine a connection based on latency of a request and response message associated with a particular service. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 16, L’HEUREUX in view of ZHOU teaches the non-transitory computer-readable medium of claim 15, wherein the instructions are further executable to perform operations comprising: sending, at a third time, a third request via the second route over the network, the second request comprising the identifier; and receiving, at a fourth time, a response to the third request that comprises the identifier. (L’HEUREUX, Fig. 2, step 224, 232, 234, paragraphs 38-42, teach sending requests (i.e. a third request, at a third time) over another new/opened/parallel TCP connection and receiving hit information (i.e. receiving, at a fourth time, a response to the third request that comprises the identifier.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to send, at a third time, a third request via the second route over the network, the second request comprising the identifier, and receive, at a fourth time, a response to the third request that comprises the identifier. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).

Regarding claim 20, L’HEUREUX in view of ZHOU teaches the non-transitory computer-readable medium of claim 15, wherein the instructions are further executable to cause the machine to perform operations comprising: sending, at a third time, a third request via the first route over the network, the third request comprising a second identifier, wherein the first request is for the first type of data and the third request is for a second type of data different from the first type of data. (L’HEUREUX, Fig. 2, step 224, paragraphs 34-38, teach sending multiple requests for respective byte ranges of object (i.e. third request for a second type of data different from the first type of data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ZHOU with the teachings of L’HEUREUX to send, at a third time, a third request via the first route over the network, the third request comprising a second identifier, and configure the first request is for a first type of data and the third request is for a second type of data different from the first type of data. The motivation would be to find latency on a degraded path that allows a slower path to be avoided (ZHOU, paragraph 21).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over L’HEUREUX et al. (US20170026496A1), hereinafter L’HEUREUX, in view of Zhou et al. (US20180123923A1), hereinafter ZHOU, and further in light of Vosshall et al. (US20160294978A1), hereinafter VOSSHALL.

Regarding claim 7, although L’HEUREUX in view of ZHOU teaches all the limitations with respect to claim 1 above, L’HEUREUX in view of ZHOU does not describe wherein the first request and the second request comprise a same type of data. 
VOSSHALL in the same field of endeavor teaches wherein the first request and the second request comprise a same type of data. (VOSSHALL, paragraphs 25-26 teach transmitting multiple requests for the same type of service (i.e. data).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the modified invention, as described above, to configure the first request and the second request as a same type of data. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 14, although L’HEUREUX in view of ZHOU teaches all the limitations with respect to claim 8 above, L’HEUREUX in view of ZHOU does not describe wherein the first request and the second request comprise a same type of data. 
VOSSHALL in the same field of endeavor teaches wherein the first request and the second request comprise a same type of data. (VOSSHALL, paragraphs 25-26 teach transmitting multiple requests for the same type of service (i.e. data).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the modified invention, as described above, to configure the first request and the second request as a same type of data. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).


Allowable Subject Matter
Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the Double Patenting rejection indicated above.


Double Patenting
Patent Number 10,735,307 belongs to the same Patent Family and teaches information that is relevant to the current Application, because they present inventions that are similar to the current Application, and the inventive entity is the same as the current Application. However, a double patenting rejection does not need to be applied, because their claims are sufficiently distinct, and because it would not have been obvious to store a latency value for communication of the first type of data by the client device via the first route based at least in part on a difference between the first time and the second time, and select between the first route and a second route over the network for sending a second request that corresponds to the first type of data based at least in part on the latency value

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412